PER CURIAM.
We affirm appellant’s convictions of armed kidnapping, armed sexual battery, armed burglary of a dwelling and burglary of a conveyance. We also affirm the sentence imposed for Count IV, armed burglary of a dwelling. The state concedes error in sentencing on Counts I, II, III and V. We agree and reverse for resentencing on these counts.
We also strike the imposition of costs and attorney’s fees for failure to give the appellant notice and an opportunity to be heard. Shipley v. State, 528 So.2d 902 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and GUNTHER and POLEN, JJ., concur.